Fitzsimons, J.
The plaintiff recovered a judgment against the defendant for the value of certain baggage lost by the defendant.
The plaintiff resides in Brooklyn, and the cause of action arose there. The defendant is a foreign corporation and was served with the summons and complaint in this-,city.
Hpon this appeal the defendant contends that the court has no jurisdiction herein. .
In making this claim, we think the defendant is in error.
The cause of action arose within this state.
Plaintiff is a resident of this state, and defendant was served with process in this city. • .
Under such circumstances (see section 1780 of the Code of Civil Procedure) this court has jurisdiction herein.
The judgment must be affirmed, with costs.
Van Wyck, Ch. J., concurs.
Judgment affirmed, with costs.